DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20, 22-24, 26 and 31 are amended. Claims 21, 23 and 34-39 are cancelled. Claim 40 is newly added. Claims 1-20, 22, 24-33 and 40 are allowed.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 3/17/2022 is withdrawn.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 3/17/2022 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 3/17/2022 are overcome.

Claim Interpretation
Regarding claims 4 and 40, the claim recites the limitation “the at least one substance being at least one of water, at least one flavorant, at least one additive, or combinations thereof” is directed to the materials used with the claimed tongue as opposed to the tongue structure. The courts have held that the inclusion of material or article worked upon imparts patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of the instant Office action, the limitation regarding the injected substance will not be given patentable weight.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claims 1 and 31, the claims use the generic placeholder “structure” coupled with the functional langue “engaging… configured to mount the tongue onto a lower plate and align the shaft with a groove defined by the lower plate” without reciting sufficient structure, material, or acts to perform the claimed function. The claims are therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is mounting bolt hole or a slot [0017].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20, 22, 24-33 and 40 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 24 and 31, Powell (US 2,757,675) teaches a device for guiding cigarette while they are subjected to rays from a radioactive source for the purposes of measuring their mass (column 1, lines 15-18). The tobacco passes through guides having shallow grooves in their surface, and the guides have slopes that face away from the grooves (column 4, lines 18-34, figure 2). However, Powell does not teach or suggest any specific motivation for modifying the inclination of the guides.
Labbe (US 4,186,754) teaches a cigarette making machine in which a continuously moving tobacco stream is compressed to its final cross section before being enclosed in a continuous wrapper to form a cigarette rod (column 1, lines 4-8) in which a tobacco filler stream is driven on a paper web (column 2, lines 9-25, figure 1, reference numeral 11). The garniture tape is supported by a stationary garniture bed member that becomes progressively more deeply curved towards the shaft so as to form the paper web into a trough section (column 2, lines 46-54, figure 3, reference numeral 21). However, it would not have been obvious to one of ordinary skill in the art to provide a shelf facing away from the center of the garniture bed member since it would prevent the paper web from forming into the trough.

Regarding claim 26, Rundell (US 1,838,110) teaches a feeding channel for continuous rod cigarette machine to make channels readily removable from and returnable to their operating positions by a simple manipulation without taking them off from the machine (page 1, lines 1-12). The feeding channel has a body (figure 10, reference numeral 6) with top guide bars above it (figure 10, reference numeral 8) to support cigarette paper filled with tobacco (page 2, lines 33-55). However, it would not have been obvious to one of ordinary skill in the art to combine the top guide bars with the tongue of Labbe since the tongue of Labbe has a different structure and is located above the tobacco stream.
Molins (US 1,971,869) teaches a rod forming means in a continuous rod cigarette making machine (page 1, lines 1-11) in which a cover (figure 8, reference numeral 17) is maintained over a support (page 1, lines 79-97, figure 8, reference numeral 11). However, although the cover and support are shown as flat, it would not have been obvious to combine this with the tongue structure of Labbe since the tongue of Labbe has a different structure and maintains a gap between the garniture bed and the tongue to allow the wrapper to pass between them (figure 3).
Labbe (US 4,186,754) teaches a cigarette making machine including a tongue by which the tobacco is compressed to its final cross section (abstract). The tongue has a concave porous part (column 2, lines 35-45, figure 3, reference numeral 19b) and progressively decreases in cross section in the movement direction of the filler and progressively assumes a substantially circular cross section so as to form the filler into the required cross section for the finished rod (column 2, lines 9-25, figure 1, reference numeral 15). The tongue defines a shaft with a garniture bed member (column 2, lines 46-54, figure 3, reference numeral 21). The porous part receives water that is fed into a chamber (column 2, lines 35-45, figure 3, reference numeral 19d). The tongue is connected to a concave member (column 2, lines 35-45, figure 3, reference numeral 19c), which is considered to meet the claim limitation of a first plate. A gap is maintained between the garniture bed and the tongue to allow the wrapper to pass between them. (figure 3). However, Labbe does not teach or suggest multiple mounting plates mating with each other and having flat surfaces or connecting the garniture bed to the tongue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715